—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered November 4, 1994, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree and sentencing him to a prison term of 6 months, concurrent with 5 years probation, and restitution in the amount of $500,000, unanimously affirmed. The matter is remitted to Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50.
The court properly denied defendant’s motion to withdraw his plea without granting defendant a hearing (People v Tinsley, 35 NY2d 926, 927). The record supports the court’s finding that defendant’s plea was "voluntarily, knowingly and intelligently” entered without coercion and upon sound, competent advice by counsel (People v Fiumefreddo, 82 NY2d 536, 543).
Where defendant agreed to pay $500,000 in restitution, admittedly for monies he had wrongfully taken from the State, and the People’s proof demonstrated that he had wrongfully obtained more than this amount, the record "contain[ed] sufficient evidence to support” the agreed-upon restitution and the court properly set restitution in this amount without first conducting a hearing (Penal Law § 60.27 [2]).
Defendant’s rather lenient, bargained-for sentence is neither harsh nor excessive. Concur — Murphy, P. J., Rosenberger, Ross and Nardelli, JJ.